Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is to acknowledge the receipt of applicant’s “Arguments/Remarks after Final rejection” filed on 5/2/2022.

	Status of Claims
Claims 5-6, 8, and 10-18 have been cancelled; Claim 1 has been amended; claims 1-4, 7, and 9 remain for examination, wherein claim 1 is an independent claim. 

Status of the Previous Rejections
The previous rejection of Claim(s) 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the applicant’s “After Final arguments/remarks” filed on 5/2/2022. 
The previous rejection of Claim(s) 1, 3-4, and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al (JP 2010248601 A, listed in IDS filed on 3/16/2021, with on-line translation, thereafter JP’601) in view of Yasuhara et al (US 6,364,968 B2, thereafter US’968) is withdrawn in view of the applicant’s “After Final arguments/remarks” filed on 5/2/2022. 
The previous rejection of Claim(s) 2 and 9 under 35 U.S.C. 103 as being unpatentable over JP’601 in view of US’968, and further in view of Hara et al (US-PG-pub 2004/0031544 A, thereafter PG’544) is withdrawn in view of the applicant’s “After Final arguments/remarks” filed on 5/2/2022. 

Allowable Subject Matter
Claims 1-4, 7, and 9 are allowed. The reason for the allowance as following:
Regarding the instant independent claim 1, the Applicant has added allowable subject matter in the previous claim 6 into the independent claim 1 and claim 6 has been cancelled. It is noted that the recorded prior art(s) does not specify the claimed hot-rolled steel sheet not only with the claimed composition, microstructure, and properties (cl.1), but also with the claimed dimension and distribution of (Ti, Nb)(C,N) precipitates. (Also refer to the Office Action dated 2/7/2022). Claims 2-4, 7, and 9 depends on claim 1, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734